Citation Nr: 1549022	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-03 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.
 
2.  Entitlement to service connection for a right knee disability.
 
3.  Entitlement to service connection for a left shoulder and arm disability.
 
4.  Entitlement to service connection for a right shoulder and arm disability.
 
5.  Entitlement to service connection for a neck disability.


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1968 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The claims for service connection for right and left shoulder and arm disabilities were denied in a June 2009 rating decision on the grounds that no new and material evidence had been received.  However, these claims have been re-characterized, as noted above.  In pertinent part, service connection for right and left shoulder and arm disabilities were denied in an unappealed October 2002 rating decision.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  However, new and relevant service department records, which were available at the time of the prior decision and could have been obtained, were received in May 2010.  By regulation, these service department records are considered new and material, and the previously denied claim must be reconsidered, rather than reopened.  38 C.F.R. § 3.156(c).

This matter was previously before the Board in July 2014 and January 2015 when it was remanded for further development.  The Board finds that there has been substantial compliance with its remand directives for these issues.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.



	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  A chronic left knee disability, right knee disability, left shoulder and arm disability, right shoulder and arm disability, and neck disability were not shown in service.

2.  Degenerative joint disease of the left knee, right knee, left shoulder and arm, right shoulder and arm, and neck were not diagnosed within one year of service discharge.

3.  The preponderance of the evidence fails to establish that the Veteran's current left knee disability, right knee disability, left shoulder and arm disability, right shoulder and arm disability, and neck disability are related to any event, injury, or disease during service.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  A right knee disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  A left shoulder and arm disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  A right shoulder and arm disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

5.  A neck disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA provided adequate notice in a letter sent to the Veteran in January 2009.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as identified VA and private medical treatment records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his representative has identified any other outstanding evidence and none is found by the Board.

The Veteran has been afforded the appropriate VA examinations to determine the nature and etiology of his claimed disabilities.  The April 2015 VA examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran and examination results, and the examiner provided rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 


II.  Legal Criteria for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Moreover, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic disability under 38 C.F.R. § 3.309(a); therefore, this disability may be subject to service connection based on continuity of symptomatology. 

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

III.  Factual Background and Analysis

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

A September 1969 service personnel record notes that the Veteran was assaulted in August 1969.  He was walking in an alley off base when a pickup truck forced him up against a brick wall.  He stated that he was treated for a fractured right arm and possible rib fractures.

STRs are negative for complaints or findings related to the left knee, right knee, left shoulder and arm, right shoulder and arm, or neck disabilities.  An August 1969 clinical record cover sheet notes that the Veteran received treatment for chest contusions and abrasions after being pinned between a truck and a brick wall.  A January 1970 report of medical history notes that the Veteran denied any current or past: trick or locked knee; arthritis; bone, joint, or other deformity; fractures; or painful or trick shoulder or elbow.  In signing this document, the Veteran certified that the information was accurate. A January 1970 separation examination report notes several disabilities not herein at issue; however, clinical evaluation of the lower extremities, upper extremities, spine and neck was normal.  

VA outpatient treatment records dated from 1981 to 1982 are negative for complaints or findings related to left knee, right knee, left shoulder and arm, right shoulder and arm, or neck disabilities.

When the Veteran filed a VA compensation claim in March 1982, he made no complaints related to left knee, right knee, left shoulder and arm, right shoulder and arm, or neck disabilities.

An April 1990 VA treatment record notes the Veteran's complaints of neck pain, unrelated to a recent neck cyst and vocal cord surgeries.

A November 2008 VA outpatient treatment record notes that the Veteran was seen with complaints of worsening right knee pain, swelling and giving way.  He reported having pain for years, but complained that now it seemed to be getting worse.  The Veteran also reported a history of traumatic injury to the right leg in the 1970's when he was hit by a truck.  He denied any recent injury.  X-ray studies revealed osteoarthritis in both knees.

The instant service connection claim was received by the RO in January 2009.

A January 2009 VA outpatient treatment record notes that the Veteran was seen with various complaints, including left forearm pain.  He stated that the pain had been present for a couple of months, and denied any trauma or excessive use.  

A March 2009 VA emergency room report notes that the Veteran was seen after being assaulted.  He reported that he was hit from behind on the right side with either a stick or a baseball bat.  He fell to the ground on his right knee.  His complaints included right side pain, right knee pain, neck pain and vision problems.  

The Veteran underwent left knee replacement surgery in August 2010.

In statements received in February 2012, the Veteran's two sisters indicated that they spoke to the Veteran following the August 1969 incident, and he told them that someone had tried to run him over.  He told them that he hurt his knees, shoulder, and head, and was treated at the base hospital.  The Veteran's sisters also stated that they observed the Veteran having continued problems with his shoulders, knees, and head following service.

The Veteran underwent a VA examination in September 2014.  The examiner found that it was less likely than not that the Veteran's current osteoarthritis of the right knee, residuals status post left total knee replacement, osteoarthritis bilateral shoulders, degenerative arthritis cervical spine, and residuals status post C6-7 spinal fusion were incurred in or caused by the Veteran's military service, including the August 1969 incident where the Veteran claimed he was pinned between a truck and a wall, and suffered injuries to his knees, shoulders, and neck.  The examiner's rationale was that the Veteran's assertion of the nature of his injuries were "not fully supported by the service treatment records," which showed a diagnosis of contusions and abrasions of the chest, and did not show any injuries to the knees, cervical spine, or shoulders.  The examiner also indicated that the Veteran's separation examination did not show any knee, shoulder, or neck problems, and that there were no symptoms, treatment, or diagnosis of any of those conditions within 12 months after service.  

Social Security Administration  (SSA) records show that the Veteran was awarded disability benefits.  These records show that the Veteran's post-service employment included work as a truck driver and in housekeeping.  In this capacity, he frequently lifted over 50 pounds, and often lifted over 100 pounds, while loading and unloading his truck.  He also did a lot of squatting and bending.  The SSA records also include evidence of post-service treatment for the claimed disabilities, but do not show that any of these disabilities were incurred in or caused by military service.

An April 2015 VA examination report notes the Veteran's complaints of bilateral knee and neck pain since service, and bilateral shoulder pain for the past 10 years.  He also reported that he was in a truck accident in 1998 and had to have cervical spine surgery, and had surgery on his collar bones in the 1980's.  The examiner reviewed the claims file (including the lay statements, September 2014 VA examination report, records from SSA, post-service treatment records and STRs) and examined the Veteran.  The diagnoses included degenerative arthritis of the knees, cervical spine (neck) and shoulders.  The examiner opined that these disabilities are less likely than not (less than 50% probability) incurred in or caused by any in-service injury, event or illness.  The examiner acknowledged the lay statements and contentions, but noted that at the time of his separation from service, the Veteran denied any history of the claimed disabilities; separation examination did not show any of the claimed disabilities.  The examiner further noted , "There are no documents to support [that the] veteran required frequent follow ups for neck, knee, or shoulder pain soon after leaving active duty military service."  Moreover, his history of assault in March 2009 and physically demanding employment was noted.  The examiner opined that the "Veteran has multiarticular osteoarthritis which is a natural progression of aging and can be related to several factors including his occupation post military service."

Regarding the etiology of the Veteran's left knee, right knee, left shoulder and arm, right shoulder and arm, and neck disabilities, the medical evidence of record shows that such disabilities have been diagnosed.  The Veteran's service personnel records and STRs also confirm his claimed assault where he was pinned against a brick wall by a vehicle.  However, the STRs are silent for any complaints of findings of left knee, right knee, left shoulder and arm, right shoulder and arm, and neck disabilities.  There was also no mention of an injury to the left knee, right knee, left shoulder and arm, right shoulder and arm, or neck when the Veteran filed his claim for benefits in 1982.  Such contradicts his more recent assertion of experiencing a long history of left knee, right knee, left shoulder and arm, right shoulder and arm, and neck symptoms since service.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  Reference is again made to the Veteran's 1970 separation report of medical history wherein he did not identify any of the claimed disabilities, even though he noted other disabilities.  Given the contradictory contemporaneous evidence regarding his injuries at the time of the in service incident, his failure to identify any problems with his neck, shoulders or knees at separation or in his claim filed proximate to separation, and his post-service injuries and employment, the Veteran's statements of injuries in service and continuous problems since service are not credible. With regard to the statements submitted by his sisters, these statements are either based on information provided by the Veteran, which has been deemed not credible, or fails to provide sufficient detail as to when after service they observed him having problems with his knees, shoulders, and neck. Thus, their statements lack probative value. Accordingly, the lay evidence either does not constitute credible evidence of in service injuries to the knees, shoulders, and neck and/or lacks probative value.

The first medical evidence of any of the claimed disabilities was in 1990, when the Veteran complained of neck pain.  This was more than 20 years after service.  While not necessarily outcome determinative, such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The absence of a diagnosis within one year of service essentially bars the grant of service connection on a presumptive basis.  38 C.F.R. §§ 3.307 and 3.309.  Further, in light of the lack of documented complaints of any symptoms of one of the claimed disabilities until 1990, and the finding that the Veteran's lay statements are not found to be credible, continuity of symptomatology is not established. 

As for there being a medical nexus between the Veteran's in-service accident and his current knee, upper extremity and neck problems, the Board finds that the April 2015 VA opinion is the most probative and persuasive evidence in this case, as it is based upon a complete review of the Veteran's entire claims file and examination of the Veteran and supports its conclusions with detailed rationale.  The VA examiner considered the Veteran's history of in-service accident, as well as his stated contentions.  After considering evidence of record, the 2015 VA examiner opined that the Veteran's knee, shoulder and neck disabilities were less likely than not incurred in or caused by service, to include the accident in 1969.  The examiner's references to specific evidence make for persuasive rationale.  There is no medical evidence to the contrary.

The Board has not overlooked the Veteran's contentions or the other lay statements from his sisters provided in support of his claim.  However, while lay persons are competent to provide opinions on some medical issues, Kahana, supra, as to the specific issue in this case, arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that X-ray studies and other specific findings are needed to properly assess and diagnose the disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That is, although the Board readily acknowledges that Veteran is competent to report joint pain, there is no indication that the Veteran is competent to etiologically link any reported in-service symptoms to arthritis diagnosed many years after his discharge.  The Veteran (and likewise, his sisters) has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In arriving at the decision to deny the service connection claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the claims are denied. 


ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left shoulder and arm disability is denied.
 
Service connection for a right shoulder and arm disability is denied.
 
Service connection for a neck disability is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


